FUND.COM INC. BECOMES PUBLICLY TRADED THROUGH REVERSE MERGER WITH EASTERN SERVICES HOLDINGS, INC. New York, NY,Thursday January 17, 2008 – Eastern Services Holdings, Inc. (OTC BB- ESVH.OB) (“Eastern”) today announced it has completed a reverse merger with privately held Fund.com Inc. (www.fund.com) (“Fund.com”).Fund.com intends to operate an Internet-based financial publishing, online advertising and content licensing business focused exclusively on the investment fund industry. Pursuant to the merger, Fund.comhas merged with and into Eastern, with Eastern as the surviving company.Eastern has changed its name to “Fund.com Inc.” and will continue the business of Fund.com as its sole line of business. Fund.com’s executive team will replace existing Eastern management. “We believe that we have unique intellectual property represented by our strong brands and our online ‘real estate’ located on the Internet at www.fund.com, a strong domain name that is broad, easy to remember and highly marketable,” said Darren Rennick, executive-vice president of Fund.com. “Licensing and online advertising at Fund.com give us a strong platform to monetize our existing IP assets.” Under the agreement and plan of merger, Eastern issued 3,711,233 sharesof Class A Common Stock and 638,767 shares ofClass B Common Stockto Fund.com stockholders, representing approximately 87% of the surviving company’s fully-diluted shares and 94% of the surviving company’s voting power.All existing holders of Eastern will continue to hold their shares of common stock, which are now denominated “Class A Common Stock.The Class B Common Stock is identical to the Class A Common Stock, except that the Class B Common Stock is convertible into Class A Common Stock on a one-to-one basis and the Class B Common Stock has 10 votes per share, whereas the Class A Common Stock has one vote per share.EQUITIES Media Acquisition Corporation owns all of the issued and outstanding Class B Common Stock, representing approximately 59% of the surviving company’s voting power.Eastern did not assume any debt in the transaction. The share numbers described herein do not give effect to the previously disclosed 9-for-1 stock dividend. Information concerning Fund.com’s businessand other disclosures are available online at www.sec.gov on Form 8K. 1 About Fund.com Fund.comis an online publisher focused on the financial information sector, particularly the $22.6 trillion fund market.
